Citation Nr: 1616498	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to an initial compensable rating for thoracolumbar spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to April 1998 and from November 2004 to January 2006.  Additionally, the Veteran was called to active duty during the pendency of this appeal from June 2008 to June 2010 and from June 2011 to June 2014.  It appears the Veteran's active duty has been extended, the dates of which have not been provided.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and a January 2008 rating decision by the VA RO in Philadelphia, Pennsylvania.  In November 2011, June 2013 and July 2014 the Board remanded these matters for the RO to schedule the Veteran for a Board hearing via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was recalled to active duty on several occasions during the pendency of the appeal.  She was scheduled for videoconference hearings on several different occasions.  In November 2009, the Veteran was advised that she was scheduled for a hearing before the Board in December 2009.  However, in a December 2009 Report of Contact, it was noted that the Veteran was unable to attend the hearing due to her active duty service and she requested that the hearing be rescheduled.  In December 2009, an Acting Veterans Law Judge ruled on the Veteran's motion to reschedule the December 2009 videoconference hearing and found that good cause had been shown for the Veteran's failure to appear for the hearing and for failing to provide a timely request for a new hearing date.  The videoconference hearing was thereafter rescheduled in March 2010.   However, as the Veteran was still on active duty at the time of the rescheduled March 2010 videoconference hearing, a February 2010 Report of Contact indicates she stated she would be out of town at the time of such hearing, and requested that the hearing be rescheduled for a date after August 2010.  In January 2012, she was notified that the hearing was rescheduled for February 2012.  She submitted a statement in February 2012 indicating that she was unable to attend the hearing because she was still serving on active duty.  A copy of her active duty orders were submitted with the request.  In an August 2012 ruling, a Veterans Law Judge ruled on the Veteran's motion to reschedule the February 2012 hearing and found that good cause had been shown for the Veteran's failure to appear for the hearing and for failing to provide a timely request for a new hearing date.  In December 2013, the Veteran was notified that the hearing was rescheduled for January 2014.  In January and June 2014 statements, the Veteran's representative indicated the Veteran was still serving on active duty until June 11, 2014, and requested that the hearing be rescheduled.  In August 2014, one day prior to a scheduled videoconference hearing, the Veteran, via telephone conversation with VA representative, stated she was unaware of the hearing and was on active duty and needed to reschedule the hearing.  The hearing was rescheduled for October 2014.  In an October 2014 statement the Veteran's representative noted the Veteran would not be able to attend the hearing due to "TDY" orders for 6 months.  The hearing was cancelled.  In a March 2016 written brief, the Veteran's representative requested that the Veteran be afforded a hearing via videoconference.  The Veteran's representative requested that the Board instruct the RO to remain in constant contact with the Veteran to ensure she is scheduled for a videoconference hearing once her active duty obligation is completed.

To date, the Veteran has not been afforded the opportunity to testify at a videoconference hearing before the Board.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED for the following action:

The RO is asked to contact the Veteran to ascertain her availability to attend a Board hearing via videoconference.  Once a hearing date is established, the RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




